Citation Nr: 0326728	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for ingrown toenails.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the 4th metacarpal of the right hand with post-
operative myositis and myalgia, currently evaluated as 10 
percent disabling.  



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The record reflects that the veteran requested a Board 
hearing at the RO, which he has repeatedly cancelled, 
requesting that it be rescheduled.  The veteran most recently 
made such a request in April 2003, at which time the RO 
issued him correspondence explaining that his fourth request 
to reschedule a hearing would not be honored.  Subsequently, 
in a June 2003 statement, the veteran indicated that he had 
stated his case completely and desired to have the Board to 
review it.


FINDINGS OF FACT

1.  The veteran was treated on two occasions during service 
for ingrown toenails on the right foot.  These occurrences 
resolved without any evidence or complaint of chronic 
complications.

2.  During a 2003 VA examination, an ingrown toenail on the 
veteran's left foot was diagnosed.

3.  The record contains no objective evidence of chronicity 
of right ingrown toenails, and does not include any 
etiological opinion linking the diagnosis of ingrown toenails 
of the left foot, occurring more than 30 years following 
service, to the veteran's active military service.

4.  The veteran's service-connected disability of the right 
ring finger is manifested by pain and weakness on use.  X-ray 
films are negative for arthritis, and a full range of normal 
motion has been shown.  


CONCLUSIONS OF LAW

1.  The veteran does not have an ingrown toenail disorder 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
disability for a disability of the right ring finger have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  After receiving the veteran's 
initial, informal claim in February 1996, the RO advised him 
by letter in March 1996 that more information, such as 
treatment information, was needed.  

In September 1996 and May 1997 letters transmitting Rating 
Decision made those same months, the RO again notified the 
veteran that he could submit any additional evidence which he 
wished to have considered (or file a notice of disagreement 
(NOD)) within one year.  Since the issuance of those rating 
decisions, numerous items of evidence and argument have been 
added to the record in support of his claim.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The veteran was notified, 
by means of the discussions in a September 1996 and May 1997 
rating actions, December 1996 statement of the case (SOC), 
and May 1997, March 2002, and May 2003 supplemental 
statements of the case (SSOCs), of the applicable law and the 
reasons for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claims to be granted.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify documents in the file which establish compliance 
with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Here, all available service medical records have been 
obtained.  The RO also obtained the veteran's private 
treatment records.  There is no indication in the record, 
from either the veteran or his representative, of any 
additional relevant records which are available and which the 
RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in April 2003.  Additional 
examination and opinions are not warranted in this case.  

In the May SSOC and in correspondence from the RO dated in 
July 2003, the veteran was advised of the provisions of the 
VCAA and of the new VA regulations issued pursuant thereto.  
These communications advised the veteran of what the evidence 
needs to show in order for his claims to be granted, what 
evidence was already of record, and what information or 
evidence was still needed.  In July 2003 correspondence, he 
was also informed that VA would assist him by requesting 
records in the custody of military authorities or Federal 
agencies.  That letter requested that he respond within 30 
days, and also assured the veteran, "You may take longer 
than 30 days to send us the additional information.  However, 
you should try to make sure that we receive it within one 
year from the date of our first letter about what you needed 
to support this claim."  Therefore, VA has informed the 
veteran of the type of information and evidence necessary to 
substantiate his claims, and of who is responsible for 
producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed in 1996 have accorded him 
ample time for responses.  Moreover, in June 2003, the 
veteran had submitted correspondence indicating that he had 
completely stated his case, had no more evidence to offer, 
and desired to continue with his appeal without waiting an 
additional 60 days.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that in June 1966, the 
veteran sustained right hand trauma in June 1966.  In October 
1966, he sustained another right hand injury.  A November 
1966 record reflects that a diagnosis of osteomyelitis of the 
4th metacarpal of the right hand, with loculated abscess, was 
made.  In May 1967, the veteran was treated for an ingrown 
toenail of the right foot, which was trimmed, cleaned, and 
dressed.  In December 1967, the veteran was again treated for 
a right ingrown toenail.  In April 1968, it was noted that a 
tumor was removed from the 4th knuckle of the right hand.  
The April 1968 examination revealed no clinical abnormalities 
or defects.  

In a September 1996 rating action, the RO denied service 
connection for ingrown toenails and granted service 
connection for residuals of a fracture of the fourth 
metacarpal, right hand, with osteomyelitis, for which a 
noncompensable evaluation was assigned effective from 
February 1996. 

In a statement submitted by the veteran in November 1996, he 
urged that a compensable evaluation was warranted for the 
right finger disability due to continued problems.  He noted 
that he was right-handed.  He also indicated that he had 
repeated problems with ingrown toenails, which were painful, 
but which he was generally able to cut himself.  

VA medical records dated in September 1996 document 
complaints of stiffness and pain in the right hand, assessed 
as intermittent right hand pain.  

A VA examination of the right hand was conducted in February 
1997.  There was no limitation of motion of the fingers or 
thumb.  Mild stiffness and mild pain on motion involving the 
little finger and the ring finger of the right hand was 
noted.  No grip strength deficit was noted.  Well-healed 
surgical scars of the right hand were shown.  X-ray films 
were negative.  Diagnoses of traumatic myositis and myalgias 
involving the right hand and status post osteomyelitis and 
fracture of the right fourth metacarpal, not found at 
present, were made.  

A VA examination of the feet was also conducted in February 
1997.  The appearance of the feet was unremarkable and gait 
was within normal limits.  There was no limitation of motion 
of the feet, but mild pain on the plantar surfaces of both 
feet was noted.  There was no deformity of the feet, and no 
evidence of skin changes or vascular changes.  The examiner 
stated that there were no ingrown toenails evident upon 
examination.  X-ray films of the feet were negative.  A 
diagnosis of plantar fascitis involving both feet and both 
great toes, with ingrown toenails not found, was made.

In a May 1997 rating action, a 10 percent evaluation was 
granted for the right finger injury, effective from February 
1996, and service connection was denied for ingrown toenails.  

An examination of the hand was conducted in May 1998, at 
which time the veteran complained of constant right hand 
pain.  He also complained of numbness and tingling of the 
fourth right finger, and of a small bump in that area.  He 
also noted that gripping objects aggravated his symptoms.  
The examiner reported that when the symptoms were aggravated 
by activity, strength and range of motion of the right hand 
were limited.  Physical examination showed a ganglion-cyst-
like mass of the fourth metacarpal, with tenderness, 
numbness, and tingling.  Grasp was relatively weak compared 
to the left hand.  There was decreased sensation to pin prick 
and light touch.  There was full range of flexion and 
extension without pain.  Near-normal use of the hands in 
terms of strength and dexterity was reported, but the veteran 
complained of difficulty holding onto objects.  The examiner 
noted that symptoms became worse on repeated use, and that 
functional use of the right hand became limited until rested.  
X-ray films were negative.  Diagnoses of: ganglion cyst of 
the right fourth metacarpal bone; possible radial sensory 
neuropathy; history of a fracture of the fourth metacarpal; 
and history of osteomyelitis of the right hand were made.  

VA records reflect that the veteran was seen in July 2000, at 
which time he complained of an ingrown toenail.  A podiatry 
consultation was scheduled for August 2002, to which the 
veteran did not report.

A VA general medical examination was conducted in April 2003.  
The veteran complained of intermittent pain in the ring 
finger and in the fourth metacarpal of the right hand as well 
as a tingling sensation of the right ring finger.  It was 
noted that these symptoms occurred one or two times a week, 
lasting for about two hours, and were brought about by 
gripping or overuse of the right hand.  The report indicated 
that he took aspirin to alleviate his symptoms.  Physical 
examination of the right hand revealed non-tender scars.  
Range of motion was within normal limits.  Strength and 
dexterity of the right ring finger were 5-/5.  Sensation was 
diminished to light touch and pin prick on the dorsal aspect 
of the right ring finger.  X-ray films revealed a probable 
old fracture of the fourth metacarpal bone.  Diagnoses were 
of postoperative residuals, status post fracture of the 
fourth metacarpal of the right hand with open reduction and 
internal fixation, and complicated by osteomyelitis with 
diminished sensation and strength of the right ring finger.  

Then April 2003 examination report also reflects that, since 
1966, the veteran has experienced intermittent recurrences of 
a left ingrown toenail, which he has self-treated with soaks 
and nail trimming.  He indicated that his ingrown toenails 
would last for approximately three weeks, accompanied by 
symptoms of pain.  Examination of the left foot revealed 
swelling and tenderness to palpation on the nail fold of the 
left great toe.  There was normal, painless range of motion 
of all toes.  There was no redness, heat, or weakness.  There 
were no gait or functional limitations on standing and 
walking.  Weight bearing was normal, and there were no skin 
or vascular changes.  A diagnosis of stage-1 ingrown toenail 
of the left great toe was made.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

IV.  Analysis

A.  Service Connection

The veteran primarily asserts that he has ingrown toenails 
which have been continually problematic since service.  The 
U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show two separate 
episodes of ingrown toenails of the right foot, occurring in 
May and December 1967, and apparently resolving thereafter 
without any residuals.  There was no indication of any foot 
disability or defects shown by the separation examination 
report.

Although the veteran has reported having continual problems 
with ingrown nails following service, the earliest documented 
post-service complaints of an ingrown toe nails is not shown 
until July 2000, more than 30 years following separation from 
service.  The CAVC has determined that chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology is the sworn testimony of the 
appellant himself and when no medical evidence indicated 
continuous symptomatology.  Although the appellant is 
competent to describe his symptoms, he is not considered 
capable of opining that his symptoms are related to a 
particular disability incurred in service, without 
professional medical evidence.  See McManaway v. West, 13 
Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam).  Accordingly, 
there is no support for the conclusion that the veteran has a 
chronic right foot problem, primarily characterized by 
ingrown toenails, which has been continuous since service.  

The Board notes that, upon the most recent VA examination of 
2003, a left ingrown toenail was diagnosed.  However, it was 
not the left foot which was problematic during service, it 
was the right foot.  Accordingly, this evidence suggests that 
the right foot problems which occurred during service were 
acute and transitory and resolved without residuals, and that 
the currently diagnosed left foot ingrown toenail represents 
a new, separate condition.  

As noted, the record contains no evidence of a nexus between 
the currently diagnosed left foot ingrown toe nail and the 
ingrown toe nail on the right foot which was treated during 
service and apparently fully resolved, 30 years earlier.  In 
Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that 
the appellant had not submitted medical evidence providing a 
nexus between an in-service injury and a current disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.  

The CAVC stated that it had clearly held, in Savage, supra, 
that 38 C.F.R. § 3.303 does not relieve a claimant of the 
burden of proving a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.  No such 
evidence has been presented in this case and accordingly, the 
appeal must fail.  

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veterans claim 
for entitlement to service connection for ingrown toenails.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

B.  Increased Evaluation

The veteran's service connected disability, residuals of a 
fracture of the 4th metacarpal of the right hand, with 
osteomyelitis and traumatic myositis and myalgias, is 
currently assigned a 10 percent evaluation under Diagnostic 
Codes (DCs) 5000-5021.  Myositis is defined as inflammation 
of a voluntary muscle.  See Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), at 1095. 

Under DC 5021, myositis is to be rated on limitation of 
motion of the affected part, as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
In the absence of limitation of motion, a 10 percent 
evaluation is assigned for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The March 2002 SOC makes it clear that the currently assigned 
10 percent evaluation is assigned for painful or limited 
motion of a major joint or group of major joints and also 
incorporates the findings of decreased grip strength.  The 
evidence clearly establishes that X-ray films have not shown 
evidence of arthritis in the right hand or fingers and 
therefore a 20 percent evaluation is not warranted under DCs 
5021-5003.  

The Board also notes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, in cases such as here, where 
the veteran's disability is rated based on limitation of 
motion, functional impairment due to pain must be equated to 
loss of motion.  However, as indicated, the currently 
assigned 10 percent evaluation is already based on painful 
motion and functional impairment, manifested by decreased 
grip strength and decreased function, on repeated use.  
Accordingly, there is no further basis upon which to award a 
higher evaluation under DeLuca considerations.  

The Board has also considered whether a higher evaluation may 
be warranted under the assignment of a different diagnostic 
code.  In this regard, the disability may also be rated by 
analogy to ankylosis or limitation of motion of an individual 
finger.  During the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of 
ankylosis or limited motion of single or multiple fingers, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 
2002) (to be codified at 38 C.F.R. Part 4).  These changes 
may be applied, if more favorable to the veteran, from the 
effective date of the amendment.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); DeSousa v. Gober, 10 Vet. App. 461 
(1997) Vet. App. at 467; 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  

New Diagnostic Code 5227 provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  A note to new DC 5227 provides that, in 
rating the disability, one should also consider whether it 
should be evaluated as amputation under new DC 5155, whether 
an additional evaluation is warranted for limitation of 
motion of other digits, and whether an additional evaluation 
is warranted for interference with the overall function of 
the hand.

Old DC 5227 provides that ankylosis of the ring finger, in 
either the minor or major hand, is rated as 0 percent 
disabling.  See 38 C.F.R. § 4.71a, DC 5227 (2001).  A note to 
old Diagnostic Code 5227 provided that extremely unfavorable 
ankylosis of the ring finger should be rated as amputation, 
under old DC 5155.  Id.

New and old Diagnostic Code 5155, provides that amputation of 
the ring finger, in either the minor or major hand, is rated 
as 10 percent disabling when it is without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto and 20 percent disabling when associated with 
metacarpal resection (more than one-half the bone lost).  See 
38 C.F.R. § 4.71a, DC 5155 (2001); 38 C.F.R. § 4.71a, DC 5155 
(2003).

Although this rating criterion has never been specifically 
discussed by the RO, the Board believes that it is not 
prejudicial to the veteran's case to consider it here, 
particularly inasmuch as these diagnostic codes are not more 
appropriate than the currently assigned one, DC 5201, and, 
moreover, they do not provide the basis for an increased 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board notes that review of the record on appeal does not 
disclose a diagnosis of right ring finger ankylosis.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  The evidence in 
this case reflects that full range of motion was shown upon 
examinations conducted in 1998 and 2003.  

In summary, given the 10 percent rating already assigned the 
veteran's service connected right ring finger disability, he 
would only be entitled to an increased rating, under either 
the old or new rating criteria, if the medical evidence of 
record shows that the adverse symptomology caused by his 
service connected right ring finger disability is analogous 
to amputation of the ring finger with metacarpal resection.  
See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5155, 5227 
(2001); 38 C.F.R. §§ 4.71a, 4.73 DCs 5155, 5227 (2003).  

The Board also notes that, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2003), the maximum disability rating 
for limitation of motion of the ring finger is zero percent; 
a compensable evaluation is not warranted under this rating 
criteria.  38 C.F.R. § 4.71a (2003).  Accordingly, again, 
limitation of motion was not shown on examinations conducted 
in 1998 and 2003, nor would this diagnostic code provide a 
basis for an increased evaluation.  

In light of the objective findings, the Board finds that an 
evaluation in excess of the currently assigned 10 percent 
disability rating, which adequately compensates the veteran 
for any pain and functional loss he may experience due to his 
right ring finger disability, is not warranted.  The Board 
has considered the reasonable-doubt/benefit-of-the-doubt 
doctrine, and, as discussed above, has considered whether a 
higher rating can be granted under other potentially 
applicable diagnostic codes.  However, the preponderance of 
the evidence is against assignment of a higher rating.  
Moreover, the Board finds that the evidence shows that this 
level of impairment has existed since the effective date of 
the claim.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
Accordingly, a "staged" rating is not indicated.  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for ingrown toenails is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the 4th metacarpal of the right 
hand with post-operative myositis and myalgia is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



